



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue. These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality), 157
    (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Graham,
    2015 ONCA 113

DATE: 20150218

DOCKET: C50624

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dale Graham

Appellant

Dale Graham, acting in person

Delmar Doucette, appearing as
amicus curiae


Alison Wheeler, for the respondent

Heard: January 21, 2015

On appeal from the conviction entered on September 26,
    2008, by Justice T. David Little of the Superior Court of Justice, sitting without
    a jury.

Weiler J.A.:

OVERVIEW

[1]

This is an appeal against conviction only on charges relating to child
    pornography. The appellant has served the custodial portion of his sentence.

[2]

Of the several grounds of appeal advanced, I need only deal with the
    arguments advanced by the
amicus
relating to similar fact evidence as I
    am of the opinion that the other grounds of appeal have no merit. The facts
    relevant to this aspect of the appeal may be briefly stated. An internet-based
    investigation revealed that an IP address at the appellants residence had been
    used to share child pornography on June 24 and 26, 2007. This led the police to
    obtain a warrant to search the appellants home on July 6, 2007. The police
    seized a computer and two camcorder videotapes, one from the appellants
    bedroom (video #1) and one from the appellants camera (video #2). The videos
    contained voyeuristic scenes of the appellants friends children using the
    bathroom. The police also found numerous images of child pornography on the
    appellants computer.

[3]

The police found a peephole between a room known as the tattoo room,
    in which the appellant did tattoos for paying clients, and the adjacent
    bathroom. The peephole was camouflaged by a calendar in the tattoo room and a
    false mirror in the bathroom. In addition, a webcam was found in a corner
    cabinet in the bathroom. The webcam was connected to the computer owned by the appellant.
    The appellant was the person who installed the corner cabinet.

[4]

Several months later, a box was found in the appellants home containing
    printed child pornography and a third voyeuristic videotape (video #3). Video
    #3 contained some of the same scenes as video #2. The appellant was charged
    with 16 counts relating to child pornography and voyeurism.

[5]

At trial, the Crown led evidence from a number of witnesses that young
    children attended at the appellants home to play on the trampoline in the back
    yard. They sometimes came into the house and used the bathroom that could be
    viewed through the peephole from the tattoo room and where the webcam was
    located. On one occasion the appellant had two children try on clothes in the
    bathroom. The Crown submitted that this evidence was indicative of a pattern
    of the [appellant] placing himself in an opportunistic position. She continued:
    That is evidence that is directly attributable to the [appellant]. There is no
    one else that this set up, this whole opportunity could be attributed to.

[6]

No
voir dire
was held in relation to this evidence. No
    objection was made by counsel at trial to its admissibility. Similarly,
    although no charges related specifically to the webcam, evidence that it was
    hidden in the bathroom and connected to the appellants computer was admitted
    at trial without a
voir dire
or an objection.

DECISION BELOW

[7]

The appellant was charged on sixteen counts related to child pornography
    and voyeurism. The trial judge convicted the appellant on count 1, making child
    pornography; count 2, voyeurism; count 8, accessing child pornography; and
    counts 9, 12, and 13, possessing child pornography. Count 2, voyeurism, was
    stayed pursuant to
R. v. Kienapple
, [1975] 1 S.C.R. 729. The appellant
    was acquitted on the remaining counts.

[8]

The structure of the trial judges reasons is as follows. He began by
    referencing the counts on which he had entered directed verdicts of acquittal.
    Then he dealt with the charges relating to voyeurism and acquitted the appellant
    on counts 3, 4, 5, 15 and 16 on the basis that the Crown had not proved that
    the conduct occurred prior to the coming into force of the
Criminal Code
provision which created the voyeurism offence. The trial judge also acquitted
    the appellant on count 6, which he found to duplicate the conduct alleged in
    count 9.

[9]

The trial judge then turned to the balance of the charges and, under the
    heading Observations in his reasons, stated:

The balance of the charges must all be lumped together and
    analyzed so as to determine whether or not it was the [appellant] who was
    involved in processing and/or downloading the child pornography found or turned
    over to the police. The [appellant] admits that it is child pornography. The
    defence really rests upon the ground that it has not been proven, beyond a
    reasonable doubt, that the [appellant] himself was the party involved.

[10]

The
    trial judge then rejected the defence submission that a tenant in the house who
    occupied the back bedroom was the perpetrator. He accepted the tenants
    evidence that he had nothing whatsoever to do with the appellants computer or
    child pornography. He also accepted the tenants evidence that he was unaware
    of the hidden webcam in the bathroom or the existence of the peephole. The
    trial judge concluded, He [the tenant] didnt even like children around the
    place and, in fact, queried the [appellant] as to their presence.

[11]

The
    trial judge went on to deal with count 1, making child pornography, and count 2,
    voyeurism, both of which pertained to scenes found on video #1. The video
    showed S.H., the young daughter of the appellants friends, on the toilet
    reading a store flyer having a date after the voyeurism legislation had come
    into force. The videotaping took place through the peephole. The trial judge
    found the appellant created the peephole and altered the mirror, thereby
    permitting the camcorder to view the toilet area of the bathroom. The
    appellants friend, the vendor of the house, testified that he had renovated
    the bathroom by applying new drywall just before selling the house and that the
    bathroom contained no holes. The vendor also testified that he continued to
    live in the house for a period of time after selling it and that it was the
    appellant who placed the mirror in question on the bathroom wall. The appellant
    was also the person who built the corner cabinet in the bathroom that supported
    the hidden webcam connected to the appellants computer.

[12]

The
    trial judge then referred to other evidence, some of which did not directly
    relate to counts 1 and 2. He referred to the connection between the appellant and
    scenes in video #2, made at an earlier time in an apartment rented by the
    appellant. Video #2 contained scenes showing the appellant as well as
    voyeuristic bathroom scenes of another child, H.H. That same child had been
    encouraged by the appellant to take a shower in that bathroom. The trial judge
    also referred to the earlier filming of other children and the discovery of video
    #1 in the appellants bedroom together with a cheerleading card picturing S.H. The
    trial judge found that all of this evidence pointed to the appellant as the
    perpetrator of the offence.

[13]

The
    trial judge further commented:

The existence of the webcam connected to the [appellants]
    computer and his acknowledgment that he did download child pornography on that
    computer, although allegedly by mistake, lead to the inevitable conclusion that
    he was the one making the film with his camera through the peephole from his
    tattoo room into the bathroom.

He found the appellant guilty on count 1.

[14]

As
    indicated, the trial judge held that count 2 related to the same incident and
    entered a conditional stay on that count.

[15]

On
    the computer-related charges, the trial judge found the appellant guilty of
    accessing and possessing child pornography on June 24, 2007, at the time of the
    internet investigation (counts 8 and 9), and possessing child pornography on
    July 6, 2007, the day of the physical search (count 12). In so-doing the trial
    judge relied on the evidence of Det. Howe and D.C. Eddy about the appellants
    Dell 2400 computer, and the appellants statement to the police. In that
    statement, the appellant told the police that he had used Limewire, a program
    that allows files to be shared over the internet, to download music and had
    accidentally downloaded child pornography at the same time, because he had not
    been careful when selecting files. He maintained that he never intentionally
    saved any of the child pornography files and that he tried to delete them from
    his computer, but did not delete them all.

[16]

The
    trial judge rejected the appellants explanation. Some of the evidence to which
    the trial judge referred in rejecting this explanation and in convicting him is
    the following. There was no indication that Limewire had ever been used on the
    appellants computer to download music. With the assistance of a program called
    CP4 or categories for pictures, the police confirmed that a large number of
    child pornography files had been downloaded and almost all of the confirmed
    child pornography files had been viewed during downloading and permitted to
    continue. Further, D.C. Eddy testified that many of the default settings in
    Limewire had been changed to allow for greater downloading capacity, likely by
    someone who was familiar with Limewire. The trial judge concluded that it was
    the appellant who accessed the child pornography and that he intended to access
    it. Thus, he was guilty on count 8. He possessed the pornography on his
    computer on the date of the internet search (June 24, 2007) and the date the
    search warrant was executed (July 6, 2007) and was guilty of possessing
    pornography on his computer on the two dates relating to counts 9 and 12.

[17]

The
    trial judge also found the appellant guilty on count 13, possessing child
    pornography pictures. Following the appellants arrest, one of the vendors of
    the appellants house was permitted by the mortgagee bank to remove belongings
    she had left behind after selling the house to the appellant. She picked up a
    box in the kitchen to use for moving purposes and in cleaning it out found a
    videotape, #3, and some 40 pages of pornographic pictures. Video #3 had images of
    S.H. as a younger girl in a bathroom and excerpts of the same voyeuristic
    bathroom scenes showing H.H. found on video #2.

ISSUES

[18]

Amicus
makes three arguments on the use of similar fact evidence at trial.
Amicus
submits the trial judge erred because he:

(1) admitted evidence of disposition without a
voir
    dire
or any consideration of the use to which the evidence could be put if
    it was properly admissible;

(2) used evidence admissible on some counts as
    disposition evidence on other counts without a
voir dire
or any
    consideration of the use to which the evidence could be put if it was properly
    used on other counts; and

(3) relied on the improperly admitted disposition
    evidence and on disposition reasoning in deciding to convict.

Amicus
submits that in light of these errors,
    none of the convictions can stand.

ANALYSIS

[19]

Amicus
submits that the trial judge improperly relied on both extrinsic evidence and
    count-to-count evidence. The argument regarding the admission of disposition
    evidence without a
voir dire
or any consideration of the use to which
    the evidence could be put if it was properly admissible relates to the
    extrinsic evidence concerning the neighbourhood children and the webcam. This
    evidence had no probative value except with respect to disposition. I agree
    that it would have been better had the trial judge held a
voir dire
and heard submissions concerning its admissibility. The Crown acknowledges that
    a formal ruling should have been sought on the use of this evidence.
    Nonetheless, the Crown submits that the evidence was admissible to show that
    the appellant had a situation-specific propensity to look at children
    illicitly. The appellants conduct went well beyond normal adult behaviour
    towards children. The Crown further submits that the trial judge did not use
    this evidence in convicting the appellant, or if he did, that its use was
    proper and occasioned no substantial wrong or miscarriage of justice.

[20]

The
    other disposition evidence in issue all related to misconduct on various other counts
    with which the appellant was charged. It was admissible in relation to these
    specific counts so no
voir dire
was necessary. The question is whether
    it was properly used on the counts for which the appellant was convicted.

[21]

In
    relation to counts 8, 9 and 12, accessing and possessing child pornography, the
    trial judge based his findings on a number of factors, all of which arose out
    of evidence directly related to the computer. He did not rely on either the count-to-count
    or extrinsic evidence or any propensity reasoning in finding the appellant
    guilty. I reject the submission of the
amicus
that, simply because the
    trial judge said at the outset of his analysis that [t]he balance of the
    charges must all be lumped together and analyzed, I should infer that the
    trial judge used propensity reasoning on all of the counts. While the trial
    judge may have said this, his reasons demonstrate that this is not in fact what
    he did. Insofar as identity and the
actus reus
are concerned, the
    appellant admitted he had downloaded child pornography. The issue was whether
    the appellant intended to download child pornography and, having regard to the
    police evidence in relation to the computer, the trial judge held that he did. The
    appellant was not prejudiced by the lack of a
voir dire
or formal
    ruling on the evidence in relation to these counts. The appeal on counts 8, 9,
    and 12 is dismissed.

[22]

The
    heart of the appellants argument regarding disposition evidence relates to
    counts 1 and 2. Before analyzing the trial judges treatment of these counts, I
    will briefly summarize the law in this area.

[23]

Evidence
    as to an accuseds general disposition or bad character is presumptively
    inadmissible. This exclusionary rule seeks to guard against the risk of
    convicting an accused based not on proof related to the offence charged, but
    instead because he is a bad person. The rule seeks to prevent two kinds of
    prejudice to the accused: moral prejudice, in particular where the evidence is
    of previous misconduct that is more reprehensible than the offence charged and
    thus more likely to lead to a conviction based on an improper inference, and
    reasoning prejudice, which involves the potential distraction of the jury from
    its proper focus on the offence charged:
R. v. Handy
, 2002 SCC 56,
    [2002] 2 S.C.R. 908, at paras. 140, 144.

[24]

However,
    the prohibition against admitting evidence of previous discreditable acts (or
    similar fact evidence) is not absolute. As Binnie J. remarked in
Handy
,
    at para. 41, an issue may arise in the trial of the offence charged to which
    evidence of previous misconduct may be so highly relevant and cogent that its
    probative value in the search for truth outweighs any potential for misuse. A trial
    judge may therefore admit similar fact evidence if she is satisfied on a
    balance of probabilities that in the context of the particular case the
    probative value of the evidence in relation to a particular issue outweighs its
    potential prejudice and thereby justifies its reception:
Handy
, at
    para. 55.

[25]

Where
    similar fact evidence is introduced to prove identity, there are special
    considerations. A trial judge must first assess the degree of similarity
    between the acts in question to determine whether it is likely that the same
    person committed the alleged similar acts. Once it is determined on a balance
    of probabilities that the same person committed the alleged similar acts, the
    similar fact evidence may be admitted to prove that the accused committed the
    offence or offences in question:
R. v. Arp,
[1998] 3 S.C.R. 339, at
    para. 48.

[26]

In
    analyzing the trial judges treatment of counts 1 and 2, it is important to
    note that the question of identity was in issue for these offences, as the
    defence had argued that there was a reasonable doubt raised by the possibility
    that the tenant was the peephole cameraman. It is not clear whether the trial
    judges comment that the tenant didnt even like children around the place
    and, in fact, queried the [appellant] as to their presence was a reflection
    that contrasted the tenant to the appellant and the extrinsic evidence relating
    to the neighbourhood children. In any event, the trial judge did not use the
    evidence simply to find that the appellant was the kind of person likely to
    have committed the offences charged.

[27]

The
    extrinsic evidence the trial judge relied upon with respect to counts 1 and 2
    was properly admissible as similar fact evidence. To the extent that the trial
    judge relied on the testimony of the neighbourhood children on these counts, it
    was not contested that the appellant had encouraged neighbourhood children to
    come over and allowed them to use his bathroom. The extrinsic evidence
    concerning the hidden webcam and the neighbourhood children, including the
    evidence that the appellant had encouraged two children to change their
    clothing in his bathroom, shows that the appellant had a situation-specific propensity
    to look at children illicitly. There was no evidence that the tenant had this
    peculiar interest.

[28]

The
    extrinsic evidence also shed light on the nature of the appellants
    relationship with children and was relevant to the context in which the
    offences charged occurred. The extrinsic evidence respecting the webcam and the
    neighbourhood children was not more reprehensible than the evidence already
    before the court and did not appreciably complicate the trial. This was a judge-alone
    trial and, as a result, neither reasoning prejudice nor moral prejudice was a
    substantial concern. The risk of reasoning prejudice in particular is
    considerably reduced in judge alone trials: see
R. v. J.W.
, 2013 ONCA
    89, 302 O.A.C. 205, at para. 57. In my opinion, the probative value of this
    evidence outweighed its prejudicial effect and it was admissible. As between
    the appellant and the tenant, the evidence could be used by the trial judge in
    eliminating the tenant as a suspect.

[29]

Some
    of the count-to-count evidence employed by the trial judge with respect to
    counts 1 and 2 was admissible, not simply as similar fact evidence, but as
    circumstantial evidence of identity. The evidence respecting videos #2 and #3,
    charged in other counts, was also relevant to counts 1 and 2 beyond merely
    demonstrating propensity. The fact that the appellant was seen setting up the
    camera in video #2 showed his familiarity with camera equipment. The fact that video
    #2 was found in the appellants video camera suggested that the same-sized
    videotape, #1, found in the appellants bedroom, also belonged to him. Video #2,
    filmed earlier in time, showed another child, H.H., who had been encouraged by
    the appellant to take a shower: this video was filmed at the appellants previous
    apartment where he lived alone. In other scenes on the same tape, the appellant
    could be seen in the video. Video #3 had scenes on it from video #2 and it too
    was found in the appellants house. The circumstantial evidence made it likely
    that the same person had made all three videos. The unlikelihood of coincidence
    is overwhelming. The evidence is not simply disposition evidence, but evidence
    as to identity and evidence about what was going on.

[30]

Further,
    given the evidence of the vendor of the house respecting who had installed the
    corner cabinet in the bathroom, which the trial judge accepted, the count-to-count
    similar fact evidence did not bear the whole burden of proof.

[31]

To
    the extent that the trial judge used the count-to-count evidence in propensity
    reasoning on counts 1 and 2, for instance his reference to the appellants
    admission of downloading child pornography, this was not improper in the
    circumstances. As discussed above with respect to the extrinsic similar fact evidence,
    the probative value of the evidence that it was the appellant and not the
    tenant who had a sexual interest in children, particularly a voyeuristic
    interest, exceeded its prejudicial effect.

[32]

I
    also do not find the appellants arguments of procedural unfairness persuasive.
    I agree that it would have been preferable for the trial judge to have held a
voir
    dire
and heard submissions concerning the admissibility and use of the
    evidence. Nonetheless, defence counsel did not object to the Crowns failure to
    seek a ruling on admissibility of the extrinsic evidence or how the count-to-count
    evidence could be used. In closing submissions, the Crown specifically relied
    on propensity reasoning. Defence counsel was thereby alerted and given the
    opportunity to respond. In any event, the similar fact evidence was admissible
    and was properly used. The appeal on counts 1 and 2 is dismissed.

[33]

With
    respect to count 13, possessing child pornography, given that the pictures of
    printed child pornography were discovered in the same box as video #3 in the
    appellants kitchen, it was appropriate for the trial judge to use the evidence
    relating to video #3 as part of the circumstantial evidence that it was the
    appellant who possessed the printed pictures. Propensity reasoning was not used
    in convicting the appellant on this count. The appeal on count 13 is dismissed.

[34]

Accordingly,
    I would dismiss the appeal.

Released: FEB 18, 2015

(KMW)                                                                   
    Karen M. Weiler J.A.

I
    agree David Watt J.A.

I agree Gloria Epstein J.A.


